DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 3, 8-25, 27, and 29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sep. 2021 has been entered.
 
Status of Claims
	Claims 2, 4-7, 26 and 28 are cancelled.

Response to Amendment
	The amendments filed on 22 Sep. 2021 have been entered.

The declaration under 37 CFR 1.132 filed 22 Sep. 2021 is insufficient to overcome the rejection of claims set forth in the last Office action because:  unexpected results must be commensurate in scope with the claims and truly unexpected.

18F}-EDTA chelate or an {Al18F}-DTPA chelate is not stable under the same conditions as the {Al18F}2+ chelates of the present invention.  {Al18F}-H3L26 showed excellent stability in human serum.  Indeed after incubation for 60 min, 95.5+1.3% of intact {Al18F}-H3L26 could be detected; after incubation for 120 min, 91.1+1.7% of intact complex was detected.  In contrast, the percentage of intact {Al18F}-EDTA after 60 min incubation was only 48.4±4.0%, and after 4.8±5.5%.  The percentage of intact {Al18F}-DTPA after 60 min incubation was 68.8±7.8% while after 120 min incubation it was 67.3±5.9%.  Both {Al18F}-EDTA and {Al18F}-DTPA are significantly less stable in human serum at 37oC compared to {Al18F}-H3L26.  It can be concluded that both {Al18F}-EDTA and {Al18F}-DTPA are not sufficiently stable to be used for in vivo diagnostic applications.

Dr. Bormans’ declarations filed 22 Sep. 2021 have been fully considered but they are not persuasive. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range only if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  See In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  The Dr. Bormans declaration tested only a single species, H3L26, against EDTA and DTPA.  H3L26 reads on a compound of formula (I) 
    PNG
    media_image1.png
    197
    244
    media_image1.png
    Greyscale
 n is 4; Z is OH; and R7 is -CH2-Ph-R’ and R’ is H.  It is not possible from the Dr. Bormans declaration to extend the excellent stability in human serum observed for H3L26 to other compounds of formula (I) wherein for example n is 1, 2, or 3 or wherein R is a (C1-C6) alkyl group.  Claim 1 is further 
    PNG
    media_image2.png
    140
    161
    media_image2.png
    Greyscale
, and formula (IV)    
    PNG
    media_image3.png
    120
    151
    media_image3.png
    Greyscale
  or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  It is not possible from the Dr. Bormans declaration to extend the excellent stability in human serum observed for H3L26 to other compounds of formula (II) and formula (IV) or  2-((2-hydroxybenzyl)(2-((2-hydroxybenzyl)(methyl)amino)ethyl)amino)acetic acid. 
	Unexpected results must be truly unexpected.  Mease teaches the substitution of a rigid molecule such as trans-1,2-diaminecyclohexane for an ethylene diamine portion of a polyaminocarboxylate. The rigidity of the cyclohexane ring fixes the two nitrogens into a position where they can readily complex radiometals.  Many of the complexes are more stable in serum than those formed using non-rigid chelates such as EDTA and DTPA.  

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,633; issued 18 Feb. 1992) and Shetty et al. (Chem. Commun.; published 2011) for the reasons cited in the Office action filed on 27 May 2021.

s 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,633; issued 18 Feb. 1992) and Shetty et al. (Chem. Commun.; published 2011) for the reasons cited in the Office action filed on 27 May 2021.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2009/0155166 A1; published 18 Jun. 2009), in view of Mease et al. (US 5,089,663; issued 18 Feb. 1992) and Shetty et al. (Chem. Commun.; published 2011), in further view of Bhalla et al. (WO 2013/110615 A1; published 2013) for the reasons cited in the Office action filed on 27 May 2021.

Applicants Arguments
	Applicants assert that the chemical structures of the chelates disclosed in the McBride are very different from the chemical structures of the chelates of the present invention.  The technical effect conferred by this difference in the chemical structure of the chelate is that the stable {Al18F}2+ chelates of the present invention can be obtained at low temperatures of < 40oC.  In the Dr. Bormans declaration, Applicant submits experimental data wherein it is evidenced that an {Al18F}-EDTA or an {Al18F}-DTPA chelate is not stable under the same conditions as the present {Al18F}2+ chelates.  It can be observed that although all three ligands were able to chelate {Al18F}2+ under the tested conditions, both {Al18F}-EDTA or an {Al18F}-DTPA are significantly less stable in human serum at 37oC.  The presently claimed {Al18F}2+ chelates do provide efficient labeling at mild temperatures and show high stability which allows in vivo application.  A person of ordinary skill in the art would not have been motivated to use the teachings of McBride and then further modify those teachings beyond what is taught to come to the presently claimed subject matter.  Mease is completely silent regarding {Al18F}2+ chelates.  oC, Shetty observed very low labeling efficiencies thereby teaching away from the present invention.  A person of ordinary skill in the art would not have been motivated to use the teachings of Shetty and then further modify those teachings beyond what was taught.  It follows that the kits described in the prior art will only work at temperatures higher than 100oC, as opposed to kits described in the present application, which work at temperatures of <40oC.

Applicant's arguments filed 22 Sep. 2021 have been fully considered but they are not persuasive. The Dr. Bormans declaration is ineffective for the reasons discussed above.  At [0191], McBride teaches that most DTPA derivatives showed labeling comparable for the labeling of IMP-272.  The EDTA ligand of IMP 332 bound to the Al-18F but not as well as DTPA.  Mease teaches the substitution of a rigid molecule such as trans-1,2-diaminecyclohexane for an ethylene diamine portion of a polyaminocarboxylate. The rigidity of the cyclohexane ring fixes the two nitrogens into a position where they can readily complex radiometals.  Many of the complexes are more stable in serum than those formed using non-rigid chelates such as EDTA and DTPA.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the EDTA chelate of {Al18F}2+ in McBride by substituting the ethylene diamine portion of the polyaminocarboxylate with trans-1,2-diaminecyclohexane in order to gain the advantage increased stability of the complex in serum.  Mease teaches the substitution of carboxylate in cyclohexyl EDTA with a conjugation amenable functionality and Shetty teaches advantageous substitution of a carboxylate moiety in a chelate of {Al18F}2+ with a benzyl moiety.  The substitution advantageously enable high labeling efficiency.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify 18F}2+ by substituting an acetate moiety with a benzyl moiety in order to gain the advantage of high labeling efficiency.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the limitation starting at “with R’ in ortho, meta, or para position” following formula (II) is indefinite because no other substituent for formula (II) includes the R’ and so it is not clear what the limitation is referring to.  The limitation of “or 2-((2-hydroxybenzyl)(2-((2-hydroxybenzyl)(methyl)amino)ethyl)amino)acetic acid, or a pharmaceutically acceptable salt thereof” is indefinite because it is not clear if pharmaceutically salt thereof is referring to a  2-((2-hydroxybenzyl)(2-((2-hydroxybenzyl)(methyl)amino)ethyl)amino)acetic acid or a compound of formula (II).  Claim 1 is directed to a chelate of {Al18F}2+ with compound selected from the group consist of and so the claim should follow the Markush format “selected from the group consisting of A, B, and C”.  See MPEP 2117.  Since “or 2-((2-hydroxybenzyl)(2-((2-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618